PER CURIAM:
This claim was submitted for a decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
The claimant seeks payment of $400.00 for burial services provided to an individual residing in Grant County, West Virginia. The burial billing form for the services was not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity and amount of the claim, and states that there were sufficient funds expired in the appropriate fiscal year to pay for the services.
In view of the foregoing, the Court makes an award in the amount of $400.00.
Award of $400.00.